[image_001.jpg]



 

2012 INCENTIVE BONUS PLAN

 

 

1.0PURPOSE

 

1.1The 2012 Incentive Bonus Plan (“Plan”) is established to incent and reward
eligible Participants (defined in Section 2.3) for performance towards achieving
Business Targets and Individual Targets for the current fiscal year.

 



2.0DEFINITIONS

 

2.1“Company” means StarTek, Inc. and its operating subsidiaries.

 

2.2“Compensation Committee” means the compensation committee of the board of
directors of StarTek, Inc.

 

2.3“Participant” means the Senior Leadership Team consisting of the CEO and the
direct reports to the CEO.

 

2.4“Plan Year” means January 1, 2012 through December 31, 2012, inclusive.

 

2.5“Business Targets” are the measurements of the Company’s performance
established for the Plan Year by the Company’s executive management and
Compensation Committee as described in Section 3.1(a)(i) below.

 



2.6“Individual Targets” are the specific and measurable goals established for a
Participant for the Plan Year as described in Section 3.1(b)(i) below.

 



2.7“Bonus Eligibility” is a percentage that is determined by a Participant’s
position level, as shown in Appendix A.

 

(a)“Individual Targets Eligibility” is a percentage that is calculated by
multiplying a Participant’s Bonus Eligibility by 30% for all positions excluding
CEO. There is no Individual Targets Eligibility for the CEO position.

 

(b)“Business Target Eligibility” is a percentage that is calculated by
multiplying a Participant’s Bonus Eligibility by the applicable Business Target
percentage listed in Appendix A.

 

2.8“Business Targets Achievement” is the percentage by which Business Targets
are achieved.

 

2.9“Individual Targets Achievement” is the percentage by which a Participant’s
Individual Targets are achieved as determined by the process described in
Section 3.1(b).

 



2.10“Base Salary Earnings” is the amount of gross base salary earned by a
Participant during the Plan Year for which a bonus is calculated.

 



 
 

 

3.0MEASUREMENT CRITERION

 

3.1Bonus earnings under the Plan are based on two measures, Business Targets and
Individual Targets. The percentage weighting of each of the two measures for
purposes of bonus calculation varies by position level per Appendix A.

 

(a)Business Targets

 

(i)The Business Targets are established for the Plan Year by the Company’s
Compensation Committee. Payout for achieving Business Targets is scaled
depending on the Company’s performance during the Plan Year versus the Business
Targets per the matrix in Appendix A. Business Targets are based on revenue,
free cash flow and EBITDA for the Company.

 

(ii)Business Target Achievement must reach at least the minimum threshold per
the payout matrix in Appendix A for any payout based on achieving Business
Targets to be earned; otherwise the payout is zero.

 

(b)Individual Targets

 

(i)For each Participant, specific and measurable individual goals are
established for the Plan Year (“Individual Targets”).

 

(ii)Payout for the Individual Targets is from 0% to 100% of the Individual
Target Eligibility, depending on the percentage achievement of Individual
Targets.

 

4.0PAYMENT FROM THE PLAN

 

4.1Bonuses (if any) are earned after the 4th quarter close of the financial
books. Bonuses are subject to approval by the Company’s Compensation Committee.

 

4.2The amount of a Participant’s Bonus is the greater of the amounts as
calculated from paragraphs (a) and (b) below. For the avoidance of doubt, only
the amount as calculated under either (a) or (b) will be paid but not both.

 

(a)The amount of a Participant’s Individual bonus payout, if any, equals the
product of the Participant’s Base Salary Earnings, the Participant’s Individual
Target Eligibility and the Participant’s Individual Targets Achievement.

 

(b)The amount of a Participant’s Business Target bonus payout, if any, equals
the product of the Participant’s Base Salary Earnings, the Participant’s
Individual Target Eligibility and the Participant’s Business Targets
Achievement.

 

4.3Bonus payout, if any, is made to a Participant as a lump sum, less required
payroll taxes and withholdings.

 

4.4In order to earn a bonus payment from the Plan, a Participant must also be in
“active” status on the payroll of the Company or one of its wholly-owned
subsidiaries at the time the bonus payments are made unless otherwise provided
in any written contract with the Participant.

 



2 of 4

 

 

5.0PART-YEAR PARTICIPANT ELIGIBILITY

 

5.1An employee who becomes a Participant during the Plan Year may participate in
the Plan on a pro rata basis. The amount of base salary earned by such employee
during the Plan year after first becoming a Participant shall be the base salary
earnings used to calculate any bonus payments.

 

5.2If a Participant’s employment with the Company and all of its wholly-owned
subsidiaries terminates during the Plan Year then (s)he ceases to be a
Participant on the date employment is terminated. In this event, a bonus will
neither be earned nor paid unless otherwise provided in any written contract
with the Participant. If a Participant changes his or her position within the
Company during the Plan year such that (s)he is no longer a Participant, then
(s)he ceases to be a Participant on the date of such change, in which case a
prorated bonus would be earned through the date of such change, and be subject
to Section 4.0.

 



6.0PROMOTIONS WITHIN THE PLAN YEAR

 

6.1Promotions during the Plan Year will be handled as follows:

 

(a)For the Business Targets and Individual Targets, bonus calculations will be
prorated based on the period of time (days) in each position level and the
prorated salary for the same period of time for each position held.

 

7.0PLAN APPROVALS

 

7.1This Plan is subject to approval by the Compensation Committee and is
effective only for the Plan Year noted above. There is no assurance that this
Plan will be renewed or any similar plan will be adopted in the future.

 

8.0CHANGEABILITY

 

8.1The Compensation Committee reserves the right to change, suspend or eliminate
this Plan, in whole or in part, at any time, with or without notice to
Participants.

 



--------------------------------------------------------------------------------

 

APPROVALS:

 



Lisa Weaver   Chad Carlson SVP & Chief Financial Officer   President and Chief
Executive Officer

 



3 of 4

 

    

Appendix A

 

2012 STARTEK BONUS ELIGIBLITY MATRIX

 

 LEVEL* % Base Business Targets     FCF EBITDA Revenue Vice President 30% 10%
60% 30% Sr Vice President 40% 10% 60% 30% CFO 60% 10% 60% 30% CEO  100% 10% 60%
30%

 



 

